DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (US 20100324741) in view of Patil (US 2013/0008049) and further in view of Campbell et al. (US 2012/0111027).
In regard to claim 1, House discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a heat exchanger (100), comprising a first chamber forming a first flow path of the heat exchanger (supply air duct 140 forming the first flow path), wherein the first chamber comprises an inlet (see the inlet on fig. 3 next to inlet damper 130) configured to receive a supply air flow and an outlet configured to direct a conditioned air flow toward a space to be conditioned (See fig. 3; ¶ 0026-0028);
a second chamber forming a second flow path of the heat exchanger (supply air duct 120 forming the first flow path), wherein the second chamber is configured to receive a return air flow from the space (See fig. 3; ¶ 0026);
wherein the heat exchanger is configured to direct a portion of the return air flow into the first flow path (via recirculation damper 126) mix the portion of the return air flow with the supply air flow to form a mixed air flow [128] (see fig. 3; ¶ 0026). House discloses the return air may be exhausted outside the building zone or flow from return air duct 120 to mixed air plenum 128, becoming recirculated air.  In mixed air plenum 128, fresh outdoor air, drawn through inlet damper 130, is mixed with recirculated air;
a cooling device (cooling coil 134) disposed adjacent to the first chamber and extending into the first flow path (140) configured to receive the mixed air flow (128) and transfer thermal energy between the cooling device and the mixed air flow to condition the mixed air flow to form the conditioned air flow (See fig. 3; ¶ 0026);
House teaches a cooling device disposed adjacent to the first chamber and extending into the first flow path, but does not teach the cooling device is a thermoelectric device, and a first plurality of fins coupled to the thermoelectric device and extending into the first flow path wherein the first plurality of fins is configured to receive the mixed air flow and transfer thermal energy between the thermoelectric device and the mixed air flow to condition the mixed air flow to form the conditioned air flow: and a second plurality of fins coupled to the thermoelectric device, wherein the second plurality of fins is configured to transfer thermal energy between the thermoelectric device and a working fluid external to the first flow path.
However, fig. 8 of Patil teaches a heat pump system the heat pump device 800 is one of a thermoelectric device, wherein the thermoelectric device comprises a first plurality of fins (804) coupled to the thermoelectric device (800) and extending into a first flow path wherein the first plurality of fins is configured to receive an air flow and transfer thermal energy between the thermoelectric device and the air flow to condition the mixed air flow to form the conditioned air flow: and a second plurality of fins (802) coupled to the thermoelectric device, wherein the second plurality of fins is configured to transfer thermal energy between the thermoelectric device and a working fluid (see the fluid circulating with the fins 802) external to the first flow path (See ¶ 0041; See also fog. 3-6, 8 and 10-14). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the cooling device of House with the thermoelectric device of Patil, wherein the thermoelectric device comprises a plurality of fins and transfer thermal energy between the thermoelectric device and the mixed air flow by extending the thermoelectric device into the supply air flow path and a second plurality of fins coupled to the thermoelectric device, wherein the second plurality of fins is configured to transfer thermal energy between the thermoelectric device and a working fluid external to the first flow path, for the purpose of providing a heat exchange system that is more compact, less maintenance necessities, lower levels of vibration and noise, and have a more precise control over temperature. 
House, as modified above, teaches a sensor (150, 152) in fluid communication with the first flow path (140); and a controller (108) electrically coupled to the sensor and the cooling device 134, wherein the controller is configured to receive sensor data from sensors 150, 152, 154 to use in determining the control strategy, wherein the controller regulates the mixture of outdoor air with return air and controllably provides mechanical cooling or heating to the mixture of air via the cooling device (cooling coil 134) (See House, fig. 3; ¶ 0027-0028), but does not explicitly teach the controller electrically coupled to the thermoelectric device to adjust an electric current, wherein the controller is configured to receive feedback from a sensor indicative of a parameter of the conditioned air flow and to adjust an electric current supplied to the thermoelectric device based on the feedback to adjust the parameter.
However, Campbell teaches a thermoelectric enhanced vapor compression refrigeration apparatus for cooling, wherein the apparatus comprises a controller 460 coupled in communication with one or more temperature sensor(s) T that are disposed to sense the temperature of a fluid (refrigerant), and using the sensed data the controller 460 controls the electric current supplied by a DC power supply 470 to thermoelectric array 431 (See Campbell, ¶ 0046). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the controller of House by configuring the controller to receive feedback from the sensor indicative of a parameter of the conditioned air flow and to adjust an electric current supplied to the modified thermoelectric device based on the feedback to adjust the parameter, based on the teaching of Campbell since it has been shown that combining prior art elements to yield predictable results is obvious whereby adjusting the electrical current to the thermoelectric device would help the system of House to efficiently control the energy supply or power conception by the system. 

In regard to claim 2, House in view of Patil discloses the HVAC system of claim 1, wherein Patil teaches the thermoelectric device (800) comprises a first heat exchange surface (the bottom surface of 800) coupled to the first plurality of fins (804), and a second heat exchange surface (the top surface of 800) coupled to the second plurality of fins [802] (See Patil fig. 8).
In regard to claim 3, House in view of Patil discloses the HVAC system of claim 1, wherein the thermoelectric device (as modified above) is configured to transfer thermal energy absorbed from the mixed air flow in the first flow path to the working fluid external (see fig. 8, the working/cooling fluid via pump P) to the first air flow path via the second plurality of fins [802] (See Patil fig. 8; ¶ 0041. See also the rejection of claim 1).
In regard to claim 4, House in view of Patil discloses the HVAC system of claim 1, wherein the thermoelectric device (as modified above by Patil) is configured to transfer thermal energy absorbed from the working fluid external to the first flow path (see fig. 8, wherein the cooling fluid is external to a first flow path-working/cooling fluid via pump P) to the mixed air flow in the first air flow path via the first plurality of fins [804] (See Patil fig. 8; ¶ 0041). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified the thermoelectric device of House by absorbing/removing from the working fluid, as taught by Patil, for the purpose of removing or absorbed heat/cold from the thermoelectric fins. 
In regard to claim 5, House in view of Patil discloses the HVAC system of claim 4, wherein the second plurality of fins (802) extends into a working fluid flow path (see Patil fig. 8) configured to receive a flow of the working fluid, wherein the working fluid flow path directs the flow of the working fluid across the second plurality of fins (See Patil fig. 8; ¶ 0041).
In regard to claim 6, House in view of Patil discloses the HVAC system of claim 1, wherein the thermoelectric device (800) extends into the first flow path (See Patil fig. 8). In this case, as modified in claim 1, by modifying the cooling device of House with the thermoelectric device of Patil, the thermoelectric device will also extend into the first flow path. In addition, Patil also teaches the thermoelectric device fins extends to the flow path. 
In regard to claim 7, the modified House discloses the HVAC system of claim 1, comprising a fan (138) disposed within the first flow path (140), wherein the fan is configured to draw the mixed air flow across the first plurality of fins (See House, fig. 3; ¶ 0026).
In regard to claim 8, the modified House discloses the HVAC system of claim 1, further comprising: the sensor (152) in fluid communication with the first flow path [140] and is disposed downstream of the first plurality of fins (cooling device 134 as modified by Patil thermoelectric/fin) with respect to a flow direction of the mixed air flow along the first flow path (See House, fig. 3; ¶ 0028, 0030)
In regard to claim 12, the modified House discloses the HVAC system of claim 1, wherein the heat exchanger comprises an enclosure having the thermoelectric device, the first flow path, and a working fluid flow path through which the working fluid flows (see fig. 1 of House wherein the entire system 12 comprises enclosure around it).
In regard to claim 37, the modified House discloses the HVAC system of claim 1, wherein the heat exchanger is configured to direct the portion of the return air flow into the first flow path via an additional outlet formed in the first chamber  (See fig. 3 of House wherein the damper 126 located) and positioned between the inlet and the first plurality of fins (its positioned b/n the inlet and the modified thermoelectric fin 134), wherein the additional outlet is configured to discharge the portion of the return air flow into the first flow path upstream of the first plurality of fins relative to a flow direction of the supply air flow along the first flow path (See House, fig. 3; ¶ 0026-0027).
In regard to claim 38, the modified House discloses the HVAC system of claim 37, comprising an aperture (See fig. 3 of House wherein the damper 124 located) formed in the second chamber (120) and comprising a damper (124), wherein the damper is configured to regulate discharge of a remaining portion of the return air flow from the second flow path through the aperture and into an ambient environment (See House, fig. 3; ¶ 0026).
In regard to claim 40, the modified House discloses the HVAC system of claim 38, further comprising: the sensor (150, as modified above) and an additional sensor (154) disposed within the second flow path and configured to acquire additional feedback indicative of a parameter of the return air flow; wherein the controller (108) is communicatively coupled to the additional sensor (154) and the damper (124), wherein the controller is configured to adjust a position of the damper based on the additional feedback (See ¶ 0027-0028).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over House, Patil and Campbell as applied to claim 8 above, and further in view of Yang et al. (US 2010/0294455).
In regard to claim 9, the modified House discloses the HVAC system of claim 1, wherein the modified House teaches a thermoelectric device, but fail to teach a battery electrically coupled to the thermoelectric device and configured to supply the electric current to the thermoelectric device and a solar panel electrically coupled to the battery wherein the solar panel is configured to supply an additional electric current to the battery.
However, Yang teaches heating and cooling system 10 that include a plurality of thermoelectric units 22, the thermoelectric unit 22 is also operatively connected to the solar panel 14 and is configured to receive an electric current therefrom. In addition, a battery 38 generally supplies electric energy to various operating systems of the vehicle 12 including, e.g., a vehicle ignition system, a vehicle lighting system, a vehicle computer system and the thermoelectric unit 22. A control unit 28 also sends a command to the solar panel 14 to distribute any remaining electric current to the vehicle battery 38 for recharging the battery 38 in instances where the battery 38 is not completely charged (Yang ¶ 0017, 0022, 0035-0036). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified HVAC system of House by coupling a solar panel and a battery module into the thermoelectric device, as taught by Yang, for the purpose of providing electric current to the thermoelectric device and the battery module during for example power loss so as to provide an auxiliary power.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over House, Patil and Campbell as applied to claim 1 above, and further in view of Campbell et al. (US 2014/0069111).
In regard to claim 10 and 11, the modified House discloses the HVAC system of claim 1, but does not teach an evaporator in fluid communication with the heat exchanger, wherein the evaporator is disposed downstream of the first plurality of fins relative to a direction of the supply air flow along the flow path, and wherein the evaporator is configured to receive the conditioned air flow and absorb thermal energy from the conditioned air flow.
However, fig. 14 of Campbell teaches a thermoelectric cooling apparatus for an electronic system, wherein the system comprises an evaporator (1430, 1410) in fluid communication with a thermoelectric the heat exchanger (1450), wherein the evaporator is disposed downstream of the heat exchange element 1451 of the thermoelectric array 1450 relative to a direction of the supply fluid flow along the supply air flow path, and wherein the evaporator is configured to receive the supply air flow and absorb thermal energy from the supply air flow (see fig. 14; ¶ 0080-0086). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the HVAC system of House by disposing an evaporator downstream/upstream of the first plurality of fins relative to a direction of the conditioned air flow, as taught by Campbell, for the propose of providing cooling/heating to a downstream/upstream equipment/system.
In regards to claim 11, See the rejection of claim 10 above. House in view of Campbell teaches an evaporator disposed in a closed looped chamber, wherein the evaporator (1430/1410) could also be considered upstream of the TE heat exchanger (1450) prior to the fluid enter the TE heat exchanger (see fig. 14 of Campbell).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over House, Patil and Campbell as applied to claim 1 above, and further in view of Bell et al. (US 20160361968).
In regard to claim 39, the modified House discloses the HVAC system of claim 1, the modified House teaches a thermoelectric device disposed within the heat exchanger, but does not explicitly teach the thermoelectric device comprises a plurality of thermoelectric devices, and wherein the plurality of thermoelectric devices is disposed in a cascaded arrangement.
However, Bell teaches a thermoelectric system and method provides distributed localized heating, cooling, or both heating and cooling, wherein thermoelectric device comprises a plurality of thermoelectric devices (See 0057-0058; fig. 2-5), and wherein the plurality of thermoelectric devices (122) is disposed within the heat exchanger in a cascaded arrangement (see fig. 2-5). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the HVAC system of House by disposing multiple or plurality of thermoelectric devices in a cascade form, as taught by Bell, for the propose of providing efficient cooling/heating by progressively heat exchange the mixed air. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over House, Patil and Campbell as applied to claim 1 above, and further in view of Sekhar et al. (US 6,986,286).
In regard to claim 41, the modified House discloses the HVAC system of claim 40, but does not explicitly teach the parameter comprises a carbon dioxide concentration of the return air flow.
However, FIG. 1, Sekhar teaches an AHU system, wherein the AHU comprises a CO2 sensor 34, provided for measuring the carbon dioxide concentration in the air. The CO2 sensor is located in a return air duct 46 near a return vent 44.  The return air duct 46 also contains a temperature sensor 36 for measuring the air temperature leaving the room. The carbon dioxide sensor 34 and the temperature sensor 36 are linked via wires 55 (or cables) to the central processing unit (CPU) 54 of the control system (See Sekhar Col. 4, lines 39-54). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified HVAC system of House by adjusting the flow of the return air by monitoring a carbon dioxide concentration of the return air flow, as taught by Sekhar, in order to minimize a deterioration of the indoor air quality by removing indoor pollutants build-up such as carbon dioxide from the return air and provide a fresh recycled air. 

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over House, Patil and Campbell as applied to claim 1 above, and further in view of Lilke (US 2012/0055170).
In regard to claim 42, the modified House discloses the HVAC system of claim 1, but does not explicitly teach a third chamber forming a working fluid flow path of the heat exchanger, wherein the working fluid flow path is configured to receive the working fluid from an ambient environment surrounding the heat exchanger and direct the working fluid across the second plurality of fins.
Lilke teaches heat exchanger module 10 comprising a thermoelectric assembly comprising a thermoelectric module with a hot side and a cold side facing into opposite ones of the first and second airflow channels, a first chamber (chamber b/n wall 14, 24) and a second chamber (chamber b/n wall 26, 24), wherein the second chamber forming a working fluid flow path (32), wherein the working fluid flow path is configured to receive a working fluid from an ambient environment surrounding the heat exchanger (outside air from beneath the housing of the heat exchanger) and direct the working fluid across a plurality of fins [62] (See at least fig. 1, 2, 8; ¶ 0100).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified thermoelectric device to comprise a third chamber forming a working fluid flow path configured to receive the working fluid from an ambient environment surrounding and direct the working fluid across the second plurality of fins, based on the teaching of Lilke in order to provide a confined fluid chamber with cheaper working fluid to heat exchange with thermoelectric fins by using the outside air (ambient air) as a refrigerant rather than a refrigerant fluid.
In regard to claim 43, House in view of Lilke discloses the HVAC system of claim 42, wherein Lilke further teaches a divider panel (34) extending between the first flow path (28) and the working fluid flow path (32) to isolate the first flow path from the working fluid flow path (See at least fig. 1), wherein the divider panel (34) comprises a gap formed therein (see fig. 1), and wherein the thermoelectric device (35) is disposed within the gap to block fluid flow through the gap between the first flow path and the working fluid flow path (See fig. 1). It is inherently obvious that the thermoelectric device hot side 58 and cold side 62 have to pass through some kind of opening in panel 34 to position the thermoelectric device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified thermoelectric device to comprise a divider panel with a gap or opening, based on the teaching of Lilke for the same reason of providing a division between the two adjacent flow paths to securely position the thermoelectric device between the adjacent flow paths taught by Lilke.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Applicant's arguments (pages 11-15) regarding the limitation “a controller electrically coupled to the thermoelectric device, wherein the controller is configured to receive feedback from a sensor indicative of a parameter of the conditioned air flow and to adjust an electric current supplied to the thermoelectric device based on the feedback to adjust the parameter” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, the primary reference House teaches a sensor (150, 152) in fluid communication with the first flow path (140); and a controller (108) electrically coupled to the sensor and the cooling device 134, wherein the controller is configured to receive sensor data from sensors 150, 152, 154 to use in determining the control strategy, wherein the controller regulates the mixture of outdoor air with return air and controllably provides mechanical cooling or heating to the mixture of air via the cooling device (cooling coil 134) (See House, fig. 3; ¶ 0027-0028).
The second reference Patil is simply introduced for its teaching of thermoelectric device, which a simple substitution of the cooling device of House with the thermoelectric device of Patil.
Secondly, regarding the controller, primary reference already teaches a controller configured to receive feedback from a sensor indicative of a parameter of the conditioned air flow and to adjust and regulate the cooling device based on the feedback. What the primary reference fails to teach is the cooling device being thermoelectric and the sensed data/parameter (in this case the temperature) is used to adjust the electrical current of the thermoelectric device. In order to fulfil the deficiencies of House, examiner introduce Campbell, wherein Campbell teaches it is well-known in the art to adjust an electric current of a thermoelectric device based on a sensed parameter/parameter of a fluid, in this case, the temperature of a refrigerant fluid. Therefore, applicant’s argument based on attacking the references individually is not persuasive. 
In regards to the new claims (42 and 43) see the rejection above in view of Lilke (US 2012/0055170).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763